PER CURIAM,
|, Denied. Relator’s claims are repetitive. La.C.Cr.P. art. 930.4.
. Relator has now,fully litigated multiple applications for. post-conviction relief in state court. Similar to federal habeas relief, see 28 U.S.C. § 2244, Louisiana post-, conviction procedure envisions the filing of á second of successive application only under the narrow-circumstances provided in La.C.Cr.P. art. 930.4 and within the limitations period as set but in La.C.Cr.P. art: 930.8. Notably, the Legislature in -2013 La. Acts 251 amended that article to make the procedural bars against successive filings mandatory. Relator’s-' claims have now been fully- litigated in accord with La.C.Cr.P. art. 930.6, and this denial is final. Hereafter, unless he can show that one of the narrow exceptions authorizing the filing of a successive application applies, relator has exhausted his right to state collateral review. The District Court is ordered to record a minute entry consistent .with this per curiam.